UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7634



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


WILLIAM ERNEST LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-99-8)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lewis, Appellant Pro Se. James Ashford Metcalfe, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lewis appeals from the district court’s order denying

his 18 U.S.C.A. § 3582(c)(2) (West 2000) motion.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Lewis, No. CR-99-8 (E.D. Va. July 23,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2